NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-50541

               Plaintiff - Appellee,             D.C. No. 3:12-cr-02203-LAB-1

  v.
                                                 MEMORANDUM *
ALEXANDRO NECOCHEA-VALERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                                                        **
                             Submitted August 1, 2013

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Alexandro Necochea-Valera appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

importation of marijuana, in violation of 21 U.S.C. §§ 952, 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to Necochea’s assertion, the district court did not clearly err in

denying him a minor role adjustment under U.S.S.G. § 3B1.2(b). See United

States v. Hursh, 217 F.3d 761, 770 (9th Cir. 2000) (denial of minor role adjustment

not clear error where the defendant was the sole driver and occupant of a car in

which a substantial amount of drugs were hidden).

      AFFIRMED.




                                          2                              12-50541